            Case 2:19-cv-02224-RFB-NJK Document 5 Filed 07/01/20 Page 1 of 2




 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
 6   ADRIAN JOHNSON,
                                                              Case No.: 2:19-cv-02224-RFB-NJK
 7              Plaintiff,
                                                                             ORDER
 8   v.
                                                                         (Docket No. 4)
 9   STEVEN WOLFSON, et al.,
10              Defendants.
11          Pending before the Court is Plaintiff’s amended application to proceed in this action in
12 forma pauperis. Docket No. 4. Subject to the conditions outlined below, the Court GRANTS the
13 amended application to proceed in forma pauperis.
14          Plaintiff must pay an initial partial filing fee of the greater of twenty percent of the average
15 monthly deposits or twenty percent of the average monthly balance of his account for the six
16 months immediately preceding the commencement of this action. See 28 U.S.C. § 1915(b)(1).
17 Plaintiff’s average monthly balance is $5.11, and his average monthly deposit is $139.17.
18 Therefore, the Court finds that Plaintiff must pay an initial partial filing fee of $27.83.
19          Accordingly, IT IS ORDERED:
20          1.         Plaintiff’s Application to Proceed in Forma Pauperis (Docket No. 4) without
21 having to prepay the full filing fee is GRANTED. However, Plaintiff shall be required to pay an
22 initial installment fee in the amount of $27.83 toward the full filing fee of $350. Plaintiff shall
23 have the designated fee sent to the Clerk’s Office no later than July 31, 2020. Failure to do so
24 may result in dismissal of this action. Furthermore, even if this action is dismissed, the full filing
25 fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2). 1
26
27          1
             After it has received the partial filing fee as ordered herein, the Court will screen
   Plaintiff’s complaint as required by 28 U.S.C. § 1915. Nothing in this order should be construed
28 as suggesting that the Court will allow any of Plaintiff’s claims to proceed past the screening phase.

                                                       1
           Case 2:19-cv-02224-RFB-NJK Document 5 Filed 07/01/20 Page 2 of 2




 1         2.        Plaintiff is permitted to maintain this action to conclusion without the necessity of
 2 prepayment of any additional fees or costs or the giving of security therefor. This Order granting
 3 in forma pauperis status shall not extend to the issuance and/or service of subpoenas at government
 4 expense.
 5         3.        The Clerk’s Office shall provide Plaintiff with two copies of this Order. Plaintiff
 6 is ordered to make the necessary arrangements to have one copy of this Order attached to the check
 7 in the amount of the designated fee.
 8         4.        The Clerk’s Office shall send a copy of this Order to the attention of the inmate
 9 accounts department at Clark County Detention Center, 330 S. Casino Center Blvd., Las Vegas,
10 Nevada 89101. Pursuant to 28 U.S.C. § 1915(b)(2), Clark County Detention Center shall pay to
11 the Clerk of the United States District Court, District of Nevada, 20% of the preceding month’s
12 deposits to Plaintiff’s account (Adrian Johnson, #5652528), in the months that the account
13 exceeds $10.00, until the full $350.00 filing fee has been paid for this action.
14         5.        The Clerk’s Office shall provide a copy of this Order to the Finance Division of the
15 Clerk’s Office.
16         IT IS SO ORDERED.
17         Dated: July 1, 2020
18                                                     ____________________________________
                                                       NANCY J. KOPPE
19                                                     UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                       2
